Citation Nr: 1720064	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  11-07 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a left great toe disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1983 to June 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2015, the Veteran had a hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  In July 2016 the Board remanded the claim for further development.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran contends that he is entitled to service connection for a low back disability, bilateral knee disability, and a left great toe disability.  During the March 2015 hearing, the Veteran testified that he has experienced back problems since an injury he incurred during service working with tents and building temporary housing.  The Veteran further testified that his right knee was injured due to constant running in service, and that his left great toe disability is a result of the boots he had to wear while in service.

In a September 2016 VA examination, the Veteran was noted as having a thoracolumbar spine condition, bilateral knee patellar tendonitis as the result of a lumbosacral spine condition, and onychomycosis.  In regard to whether or not any of the claimed disabilities were related to service, the examiner opined that he could not give a conclusive opinion without resort to speculation.    The rationale provided was that the "present situation of absence of service treatment records via VBMA substantiating any of the conditions evaluated today..." could not lead to a conclusion the was not speculative.  The examiner also cited the duration of time between the alleged in service incidents and the point in which the Veteran sought treatment for the claimed disabilities.

When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For VA purposes, the examination from September 2016 is insufficient.  The examiner was not responsive to the July 2016 remand instructions.  The examiner was unable to reach conclusions without resorting to mere speculation, and as a result none were provided.  The examination also did not note any other possible causes of the claimed disabilities.  An additional opinion is necessary to address the nature and etiology of the claimed disabilities.

Clinical documentation dated after September 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from September 2016 to present.  

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any low back disability with an examiner who has not previously examined him.  The examiner should review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should provide a rationale for all opinions given.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any low back disability is related to active service or any incident of service.  If the examiner determines that the Veteran's lower back disability is not the result of active service, but can be attributed to some other cause, the examiner should so state, taking into account the Veteran's full post-service work and medical history.  The examiner should discuss the Veteran's lay statements regarding any in service incident, history, and continuity of symptomatology.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any knee disability with an examiner who has not previously examined him.  The examiner should review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should provide a rationale for all opinions given.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any bilateral knee disability is related to active service or any incident of service.  If the examiner determines that the Veteran's bilateral knee disability is not the result of active service, but can be attributed to some other cause, the examiner should so state, taking into account the Veteran's full post-service work and medical history.  The examiner should discuss the Veteran's lay statements regarding any in service incident, history, and continuity of symptomatology. 

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any toe disability with an examiner who has not previously examined him.  The examiner should review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should provide a rationale for all opinions given.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any toe disability is related to active service or any incident of service.  If the examiner determines that the Veteran's toe disability is not the result of active service, but can be attributed to some other cause, the examiner should so state, taking into account the Veteran's full post-service work and medical history.  The examiner should discuss the Veteran's lay statements regarding any in service incident, history, and continuity of symptomatology.

5.  Then, readjudicate the claims on appeal.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

